                          United States District Court
                                    for the
                          Southern District of Florida

United States of America,              )
Plaintiff                              )
v.                                     )      Case No. 16-20277-CR-Scola
Wayne Carswell,                        )
Defendant.                             )
         Amended Order Granting Defendant’s Motion to Dismiss
       This order amends and supersedes docket entry 36.
       This Cause came before the Court upon Defendant Wayne Carswell’s
(“Carswell”) Motion to Dismiss Indictment for Violation of Speedy Trial (ECF No.
17). Carswell’s motion is based upon violations of the Sixth Amendment of the
United States Constitution and Fed. R. Crim. Pro. 48(b). He claims that the
lengthy post-indictment delay weigh heavily against the Government, thus giving
rise to a presumption of prejudice to his defense of this case. On July 1, 2019,
the Court held an evidentiary hearing. Having considered the Motion, all
supporting and opposing submissions, the credible evidence and testimony, the
parties’, the record, and the relevant legal authorities, the Court grants the
Motion (ECF No. 17) for the following reasons.
1.    Background
      Carswell, who is also known by the names “Wendell Carswell,” “Renegade
Foxxx” and “Cool Foxxx,” is a hip-hop artist. The Government claims that
Carswell perpetrated a fraudulent scheme to obtain outside funding for the
completion, promotion and marketing of a music album, which he represented
would yield substantial returns upon release, among other things. After
obtaining funds for these purposes, the Government claims that Carswell
diverted the investments to himself and spent that money on various personal
expenses without disclosure to or approval by the investors. On April 25, 2011,
allegedly in furtherance of this scheme, the Government claims that Carswell
wire transferred $15,000 from a Florida bank to a New York bank, (the
“Transfer”).
      Almost five years later, on Friday, April 22, 2016, a grand jury returned a
sealed indictment against Carswell on one-count of wire fraud under 18 U.S.C.
§ 1343. (the “Indictment,” ECF No. 1.) Two years and nine months after that, on
January 29, 2019, the Government arrested Carswell in Oklahoma. Carswell
made an initial appearance before this Court, on February 13, 2019, and filed
the Motion a month later, on March 15, 2019. The Indictment was unsealed on
February 13, 2019, the date of Carswell’s initial appearance. (ECF No. 7.)
       From the date of the Indictment to the date of the arrest, the Government
submits that it took diligent steps to locate Carswell. Specifically, the
Government agent assigned to this case registered Carswell’s warrant in a
national database (“NCIC”) that would be visible to all state, local, and federal
law enforcement officers and trigger a notification to the FBI in Miami if Carswell
encountered law enforcement of any kind. (ECF No. 23 at p. 4.) That case agent
also “conducted periodic reviews of open-source databases, including Lexis-
Nexis, for any new addresses associated with” Carswell. (Id.) In early 2019, one
of these reviews revealed two addresses associated with Carswell in Oklahoma,
leading to his arrest. (Id.)
       Carswell moved from south Florida to Oklahoma in 2017 and lived under
his true name throughout that time. (ECF No. 17 at p. 5.) While in Florida,
Carswell’s Florida driver’s license listed his true address of residence. (Id.) Upon
moving to Oklahoma in 2017, Carswell both rented an apartment and worked
under his own name. (Id.) He submits that he never knew about the Indictment
prior to his arrest and never tried to evade law enforcement. (Id.)
       Carswell moves to dismiss the indictment, claiming the Government
violated his Sixth Amendment right to a speedy trial. (ECF No. 17.) Specifically,
Carswell argues that the Government’s now over three-year post-indictment
delay in bringing him to trial is presumptively prejudicial and without
justification, and that Carswell promptly asserted his right to a speedy trial
approximately one month after his arrest. Carswell claims that these facts weigh
heavily against the Government such that he need not demonstrate that the
delay prejudiced his trial defense to prevail on the Motion.1
       In response, the Government concedes that the post-indictment delay is
presumptively prejudicial under prevailing Supreme Court and Eleventh Circuit
precedent. (ECF No. 23.) The Government also concedes that Carswell asserted
his speedy trial right in due course. But the Government submits that it
diligently pursued Carswell post-indictment, such that the delay in bringing him
to trial was at most negligent and, in no case, done for the purpose of gaining
advantage at trial. Because of that, the Government argues that Carswell must
demonstrate actual prejudice to prevail on the Motion, which it argues he cannot
do.
       In reply, Carswell contests that the Government diligently pursued
Carswell. (ECF No. 28 at pp. 4-5 (characterizing the Government’s attempts to
locate Carswell as “barebones”).) Carswell further submits in reply that his
defense has been prejudiced by the post-indictment delay because “records are



1     Alternatively, Carswell seeks dismissal under Fed. R. Crim. P. 48(b).
no longer available and memories have undoubtedly faded in the seven to eight
years since the events in question.” (Id. at p. 8.)
      The Court held an evidentiary hearing on the Motion on July 1, 2019.
During the hearing, the following witnesses testified:
      A.    Brian Oman (“Oman”)
       Oman has been a Special Agent for the FBI since 2008. Oman became
involved in the investigation of Carswell in 2013 and worked with Neptime
Dieujuste from the Florida Office of Financial Regulation (“OFR”). The
investigation started with OFR when several alleged victims complained about
monies they had invested with the Defendant to further his music career.
       An Indictment was returned on April 22, 2016. Prior to the return of the
Indictment, Oman attempted to locate Carswell. He reviewed his DAVID (Florida
Driver’s License) information which listed his address as of April 4, 2014, at 3031
W. Commercial Blvd in Lauderdale Lakes. Oman went to the address a few weeks
prior to the Indictment. They spoke to the manager but not to any other
residents. They did not conduct surveillance and only went there one time.
According to the building manager, Carswell had lived there in the past but had
not been there in several months. Oman did not ask if Carswell had left a
forwarding address for his mail. The manager also indicated that Carswell
worked at a limousine company. Dieujuste contacted several limo companies to
attempt to locate Carswell. Oman and Dieujuste also spoke to several alleged
victims but they had not had contact with him since mid-2015. Oman wanted to
speak to Carswell before the Indictment to obtain whatever information Carswell
had about the case.
       After the return of the indictment, Oman also registered the warrant in
NCIC so any law enforcement officer in the United States would immediately see
that there was an active warrant.
       Oman did not ask the United States Postal Service to use a mail cover to
notify the FBI of any mail being sent to Carswell.
       No other physical locations were searched by Oman and Oman did not
speak with any neighbors of any addresses associated with Carswell. Oman did
not speak to anyone at any recording studios Carswell frequented to see if
anyone had been in contact with Carswell or knew where he was.
       Diana Ratevosian told Oman she had spoken to Carswell in January 2015
and she gave Oman two different active phone numbers of Carswell. Oman did
not make any efforts to obtain records or cell site data to locate Carswell through
those phone numbers.
       Accurant has a real time phone search for individuals but Oman does not
recall if he used that function to search for Carswell. A real-time Accurant search
shows that from January 2013 through June 2019 one of the phones associated
with Carswell had an address in Edmond, Oklahoma where Carswell was
eventually arrested.
       Oman spoke to Bruce Park on January 27, 2016. Park had opened a bank
account on behalf of Carswell in 2010. Park was the sole signatory on the
account. That account was used for the wire transfers related to this
investigation. Park gave Oman a phone number he had for Carswell and
indicated that he spoken to Carswell a week earlier. Park also indicated that
Carswell was still living in South Florida. After the Indictment, Oman did not
contact Park to determine if he had spoken to Carswell or if he knew where
Carswell was located even though Park indicated he was in contact with Carswell
on a regular basis. No efforts were made to obtain phone records of Carswell’s
phone and no efforts were made through cell phone tower records to locate
Carswell’s phone.
       Oman did check social media accounts like Facebook, YouTube, Twitter
and LinkedIn to find Carswell but any information that was posted was stale.
       On December 5, 2016, Dieujuste sent an email to Oman telling Oman he
had been calling local limo companies and asked Oman if he had “any luck with
New Jersey?” Carswell had a criminal record in New Jersey, but the information
was years old.
       On December 19, 2016, Dieujuste sent an email to Oman giving what
might be a good address for Carswell at 301 Hoboken Road in Carlstadt, NJ.
But, Oman did not follow up on that lead. Dieujuste followed up with Oman
about this address and Oman promised to investigate it but he never did. This
case was not a high priority for Oman.
       Oman did not request documents from the IRS which would have an
address and perhaps the business which employs the person. The FBI cannot
obtain information directly from the IRS, that is something that has to be done
through a prosecutor. That is generally not done to locate a fugitive.
       In April 2017, Carswell registered a vehicle in Edmonds, Oklahoma, but
Oman never learned about that registration.
       On June 17, 2017, Oman wrote an email to an Assistant United States
Attorney (the “AUSA”) telling her that the warrant needed to be validated
annually and asking her if she was still willing to prosecute if Carswell was
located. Typically, Oman would have checked publicly available sources such as
Experian, but he received no new information relating to Carswell.
       A year later, on May 11, 2018, a similar validation email was sent to the
AUSA in the case. During this one-year period, Oman had a staff member check
social media platforms but found no new information about Carswell.
       On May 23, 2018, Oman prepared a file review of the case in which he
detailed the efforts made to locate Carswell. One note read “[s]end lead to Newark
division regarding possible whereabouts.” Oman, however, did not send any
request to Newark.
       Another note indicates, “[r]ecent utility activity indicates Carswell may be
located in Oklahoma.” “Send leads to Newark and Oklahoma City to investigate
addresses associated with Carswell.” But, Oman did not send requests to
investigate either location at that time.
       On January 18, 2019, Oman sent an electronic communication to the FBI
in Oklahoma City requesting assistance in locating and arresting Carswell.
       Open source data indicated that Carswell may have relocated to Oklahoma
in April 2017. Oman learned from Accurant that Carswell was associated with
two addresses in Edmond, Oklahoma, one from April 2017 through February
2018 and another from May 2017 through January 2019. Carswell was arrested
at the first address on N. Pennsylvania Avenue in Edmond, Oklahoma on
January 28, 2019.
      B.    Neptime Dieujuste (“Dieujuste”)
       Dieujuste has been investigating white collar crime with the Florida OFR
since 2008. In 2013, he began investigating Carswell. Eventually, the FBI was
brought into the investigation.
       The matter was presented to a grand jury on April 22, 2016. Prior to an
indictment, Dieujuste attempted to located Carswell. He ran his driver’s license
and found an address on 3031 Commercial Blvd. Dieujuste knew Carswell drove
a Mercedes Benz. Dieujuste went to the location alone, looked for the car and
Carswell, saw neither, and left.
       Dieujuste went again to the same location on Commercial Blvd with Oman.
They spoke to the manager and learned Carswell had lived there for a while and
that he was a driver for a limousine company. The manager also said Carswell
spent most of his time in his room reading his Bible.
       After the Indictment, Dieujuste went back to the Commercial Boulevard
address a third time but did not see Carswell or his car.
       Over the course of several weeks, Dieujuste called a number of limousine
companies in South Florida trying to locate Carswell but none of the companies
had information about Carswell. Dieujuste also went to the County office to see
if Carswell had a license to drive a limo but did not find any records of Carswell.
       On April 26, 2016, four days after the Indictment was returned, Dieujuste
sent an email to Oman asking him to check out Carswell’s address in New Jersey.
      On December 5, 2016, Dieujuste sent an email to Oman asking him what
results were obtained from New Jersey. Oman responded that he had forgotten
about Carswell but would reach out to New Jersey.
      On December 19, 2016, Dieujuste sent Oman another email with an
address of Smack Entertainment at 301 Hoboken Road in Carlstadt, New Jersey
and told Oman this might be a good address for Carswell. A Google search
conducted by Dieujuste showed some connection between Smack Entertainment
and Carswell. Dieujuste also found information linking Carswell to Paramus,
New Jersey. Dieujuste passed this information to Oman. Dieujuste does not have
arrest authority so he would have to give Oman any information to make an
arrest.
      On December 18, 2017, Dieujuste found information linking Carswell to
Edmond, Oklahoma and he passed that information to Oman.
      Dieujuste continued to monitor social media platforms but did not learn
anything about Carswell.
      Dieujuste wrote to Oman on July 10, 2018 and asked him what was
happening with Carswell.
2.    Legal Analysis
       The Sixth Amendment to the United States Constitution provides that “[i]n
all criminal prosecutions, the accused shall enjoy the right to a speedy . . . trial.”
Amend. VI. Charges against a defendant who has been denied his constitutional
right to a speedy trial must be dismissed. Strunk v. United States, 412 U.S. 434,
440 (1973). The Court must evaluate four factors to determine whether a delay
constitutes an infringement on a defendant’s right to a speedy trial: (1) the length
of the delay; (2) the reason for the delay; (3) the defendant’s assertion of his
speedy trial right; and (4) the prejudice to the defendant. United States v. Ingram,
446 F.3d 1332, 1336 (11th Cir. 2006); see also Barker v. Wingo, 407 U.S. 514,
530 (1972). Further, if the first three factors all weigh heavily against the
Government, then the Court will presume the fourth factor, prejudice to the
defendant, without a showing of actual prejudice. Ingram, 446 F.3d at 1336.
      A.     Length of the delay
      A delay exceeding one year constitutes a “presumptively prejudicial” delay.
Doggett v. United States, 505 U.S. 647, 652 (1992). Once the first factor triggers
the speedy trial analysis, “it is appropriate to consider inordinate pre-indictment
delay in determining how heavily post-indictment delay weighs against the
government.” Ingram, 446 F.3d at 1339. Here, the Government concedes that
the two-year-and-nine-month delay between the indictment and Carswell’s
arrest meets the threshold delay to merit analysis of the other three factors. (ECF
No. 23 at p. 3); Doggett, 505 U.S. at 652 n.1. Indeed, it must; this delay is nearly
three-times the threshold for presuming prejudice to Carswell.
       Under the facts of this case, the presumptively prejudicial post-indictment
delay requires the Court to consider the five-year pre-indictment delay. As a
result, the almost three-year post-indictment delay weighs more heavily here
than it would in another case where “the post-indictment delay began shortly
after the allegedly criminal acts occurred.” Ingram, 446 F.3d at 1338-39. The
length of delay weighs heavily against the Government.
      B.    Reasons for the delay
         “Because the prosecutor and the court have an affirmative constitutional
obligation to try the defendant in a timely manner the burden is on the
prosecution to explain the cause of the pretrial delay.” Ingram, 446 F.3d at 1337
(internal citations, quotations, and ellipsis omitted). The Government must
pursue a criminal defendant with reasonable diligence. Doggett, 505 U.S. at 656
(“[I]f the Government had pursued [the defendant] with reasonable diligence from
his indictment to his arrest, his speedy trial claim would fail.”); see also United
States v. Hayes, 40 F.3d 362 (11th Cir. 1994) (“persistent and documented
efforts” to prosecute a defendant suffice). Courts must also consider whether a
defendant’s actions contribute to the delay. Id. But ultimately, it is the
Government that “bears the burden of establishing valid reasons for the delay.”
United States v. Villareal, 613 F.3d 1344, 1351 (11th Cir. 2010).
         The Court first notes that there is no record evidence that Carswell knew
of the Indictment prior to his arrest or took acts to evade law enforcement. The
Government does not contend otherwise. So the Court does not find that
Carswell contributed to the post-indictment delay experienced in this case.
         And the Court further finds that the Government did not pursue Carswell
with reasonable diligence. The testimony and documentary evidence presented
at the evidentiary hearing established that, from before the Indictment, the
Government possessed three telephone numbers tied to Carswell. But the
Government never called these numbers or attempted to locate Carswell through
them by, for example, reviewing phone company records or tracking the location
of the phone through cell towers. This was a missed opportunity for the
Government, as an Accurant search for the relevant time frame would have
revealed that one of those number was associated with Carswell’s address in
Edmond, Oklahoma, where he was ultimately apprehended.
         Moreover, since at least December 2017, Dieujuste possessed information
linking Carswell to Edmond, Oklahoma. This information was passed along to
Oman. But the Government did nothing for six months. Then, in May 2018,
Oman conducted a case review and noted that “[r]ecent utility activity indicates
Carswell may be located in Oklahoma…. Send leads to Newark and Oklahoma
City to investigate addresses associated with Carswell.” But Oman did not act
on those recommendations for over eight months. This was another missed
opportunity for the Government because Carswell was openly living in Oklahoma
during this time. Indeed, he held a bank account in his own name, registered a
car in his own name and leased an apartment, again, in his own name. Timely
sending a lead request to the FBI in Oklahoma would have revealed this
information and brought Carswell to trial in short order. In fact, Carswell was
apprehended within days of Oman finally moving forward on those leads in late
January 2019—fourteen months after Dieujuste first caught wind of his
Oklahoma connection and eight months after Oman formally recognized that
moving forward with the Oklahoma lead was the proper course.
       Far from “persistent,” the efforts to bring Carswell to trial reflect, as Oman
represented at the hearing, that this case “was not a priority” for the
Government. That may be true, but it does not abridge Carswell’s constitutional
right to a speedy trial. The Government did not pursue Carswell with “reasonable
diligence.” Doggett, 505 U.S. at 656. On the facts of this case, including that
Carswell did not contribute to the delay and that the Government failed to take
any action to pursue the Oklahoma lead for over a year, the Court weighs this
factor heavily against the Government.
      C.     Defendant’s assertion of his speedy trial right
       “[A] defendant has some responsibility to assert a speedy trial claim.”
Barker, 407 U.S. at 529. Here, Carswell asserted his right to a speedy trial
approximately one month after his arrest. (ECF No. 17.) The Indictment was
sealed prior to February 13, 2019. There is no indication that Carswell knew of
the Indictment before he was arrested in January 2019. The Government
concedes that this factor weighs against it under the Barker analysis. (ECF No.
23 at pp. 6-7.) The Court finds that Carswell “did everything he should to assert
his right to a speedy trial” and that this factor “weigh[s] heavily against the
Government.” Ingram, 446 F.3d at 1340.
      D.     Prejudice to the defendant
      Because the first three factors weigh heavily against the Government,
prejudice to Carswell is presumed. Ingram, 446 F.3d at 1336. The Court
therefore finds that the fourth factor weighs against the Government.
3.    Conclusion
     In sum, all four Barker factors weigh in favor of dismissal here. Id.; Barker,
407 U.S. at 530. Accordingly, the Court grants Carswell’s Motion, (ECF No. 17),
and dismisses the Indictment (ECF No. 3).
Done and Ordered in Miami-Dade County, on July 3, 2019.



                                 __________________________
                                 Robert N. Scola, Jr.
                                 United States District Judge
